Per Curiam
: Where, as here, only the action, and not the cause of action, is joint, the continued prosecution of the case through verdict and judgment against only one of several defendants after the elimination of the other defendants by directed verdicts, constitutes an election to prosecute the action severally and an abandonment of the joint action. Thus an enumeration of error to this court complaining only of the direction of the verdicts presents no question for decision. Allen v. Arthurs, 106 Ga. App. 682, 683 (3) (127 SE2d 819); Hodges v. Seaboard Loan &c. Assoc., 188 Ga. 410, 411 (1) (3 SE2d 677).
The appellees’ motions to dismiss are granted and the appeal is Dismissed.

Bell, P. J., Jordan and Eberhardt, JJ., concur.